CAYTON, Chief Judge.
Defendant appeals from a judgment of the Municipal .Court awarding plaintiff $210, covering double the amount of excess rent collected by defendant in violation of the District of Columbia Emergency Rent Act, (Code 1940, 45 — 1610) together with an attorney’s fee of $50.
The only question on this appeal is whether the claim was barred by the one-year limitation as an action “for a statutory penalty or forfeiture.” That question we have today decided adversely to appellant’s contention in Shenk v. Cohen, D.C.Mun.App., 51 A.2d 298. Consequently, the judgment must be affirmed.
Affirmed.